 In,the MatterofHUGHESTOOL COMPANY(DICKSONGUN PLANT)andUNITED STEELWORKERS OF AMERICA, LOCALS Nos.1742 AND2457, CIOCase No. 16-k-670.-Decided November 11, 1943Mr. W. M. Streetman,of Houston, Tex., for the Company.Mr. Arthur J. Mandell,of Houston, Tex., for the CIO.Mr. Cyril J. Smith,of Houston, Tex., for the Independent.Miss Olive N. Barton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America,Locals Nos. 1742 and 2457, affiliated with the Congress of IndustrialOrganizations, herein called the CIO, alleging that a question affect-ing commerce had arisen concerning the representation of employeesofHughes Tool Company (Dickson Gun Plant), Houston, Texas,herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before BlissDaffan, Trial Examiner. Said hearing was held at Houston, Texas.on October 8, 1943.The Company, the CIO, and Independent MetalWorkers Union, Locals Nos. 1 and 2, herein called the Independent,appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.At the hearing, the, Trial Examinerreserved ruling upon a motion by the CIO for certification on therecord as the collective bargaining agency for the employees in theunit alleged by it to be appropriate.The motion is hereby denied.The Trial Examiner's Tulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :53 N. L. R. B., No. 98.547 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THECOMPANYThe Dickson Gun Plant, located near Houston, Texas,isa gov-ernment-owned plant operated by the Hughes Tool Company,a Dela-ware corporation with its principal office at Houston, Texas. Itmakes gun tubes for the United States Ordnance Department. 'Theraw bar steel and certain alloys used are shipped to the plant frompoints outside the State of Texas.The finished products in the shapeof gun tubes are shipped upon the order of the United States Ord-nanceDepartment throughout the United States.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe United Steelworkers of America, Locals Nos. 1742 and 2457,affiliated with the Congress of Industrial Organizations and the In-dependent Metal Workers Union, Locals Nos. 1 and 2, are labor organ-izations admitting to membership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONPrior to June 29, 1943, and the filing of the.petition in this proceed-ing, the CIO requested recognition by the Company as the exclusivebargaining representative of certain of the Company's employees. atthe Dickson Gun Plant.The Company refused to accord such recog-nition unless and until the CIO is certified by the Board.A statement of the Field Examiner, introduced in evidence at thehearing, indicates that the CIO and the Independent represent a sub-stantialnumber of employees within the unit herein foundappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'The Field Examiner reported that the CIO submitted 637 application for membershipcards of which 4 are duplicates.Of the signatures,598 are apparently genuine originalsignatures,and 35 are only lettered signatures;421 of the 598 signatures correspond withnames on the Company's pay roll of August 2, 1943, at its Dickson Plant, which pay rollcontains the names of about 1,500 persons in the alleged appropriate unit.Twenty-ninecards are undated; one is dated in May 1937;and the others are dated between Januaryi941 and September 1943.The, Independent submitted an affidavit signed by the respective presidents of LocalsNos 1 and 2,alleging that the Independent has 127 members at the Company'sDicksonGun Plant.The record indicates that both labor organizations are presently enrollingadditional members at the Dickson Gun Plant. HUGHESTOOLOOMPANYIV.THE APPROPRIATE UNIT549On December 26, 1942, the CIO was certified 2 as the representativeof the Company's employees at its main plant in Houston, Texas, andits Aircraft Strut Division, which is about 6 miles outside of Houston.The CIO and the Company are parties to a contract, in effect untilApril 6, 1944, covering the employees in the said two-plant unit. Inthe present proceedings the CIO seeks an election among the employeesat the Company's Dickson Gun Plant, which is located in the Houstonarea, about 6 miles from each of the other two plants. In the alterna-tive, as noted above, the CIO has moved for certification on the record,as the bargaining representative of the Dickson Gun Plant employees,on the theory that such employees constitute an accretion to the unitwhich it already represents by virtue of the Board's recent determina-tion and certification.Since our prior determination of representa-tives affected only the employees at the main plant and the AircraftStrut Division, we have denied this motion.The Company and theIndependent contend that only a three-plant unit is appropriate andthat no election should be directed at the present time except an electioncovering the employees in all three plants.The Dickson Gun Plant is an independent operation, geograph-ically separate from the Company's other two plants in the Houstonarea, and having separate supervision.Although the Dickson GunPlant was originally manned, to a substantial extent, by the transferof employees from the other plants, and at the present time employeesare not infrequently transferred among the plants, each has a separatepay roll and each has its own personnel manager.Each producesa different product.-It is apparent that collective bargaining can feasibly be conductedfor the Dickson Gun Plant employees in a separate unit.We shall,accordingly, direct an election among such employees forthwith.- Onthe other hand, all parties appear to agree that the optimum unitcomprises the employees in all three plants, and we see no reasonwhy they should not be combined in a single unit in the event thatthe same labor organization is duly designated as the representativeof the employees in both the existing two-plant unit and the thirdplant involved herein.Accordingly, if the CIO is certified as therepresentative of the Dickson Gun Plant employees as the result ofthe election hereinafter directed, and the Company objects to mergingthe employees of all three plants into a single unit for the purposes ofcollective bargaining, we will entertain a motion to consolidate theMatter of Hughes Tool Company,45 N.L. R B 821,certification issued December 26,1942. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertifications previously issued and to combine all three plants of theCompany in a single appropriate unit.3The parties stipulated as to the composition of an appropriateunit of employees at the Dickson Gun Plant. In conformity there-with, and in accordance with our usual policy respecting supervisoryemployees, we find that all production and maintenance employeesat the Dickson Gun Plant located in Harris County; Texas, includingjanitors and janitresses, shipping department employees, shop clerks,machinists, mechanics, helpers and laborers attached to the engineer=ing department, truck drivers in the maintenance department, office'porters, cafeteria employees, garage employees; but excluding execu-'tives, clerical, office and professional employees, printing shop employees, personnel department employees, sales department employeesother than those employed in the shipping department, accountingdepartment employees other than shop clerks, parking lot girls, production department employees and engineers and draftsmen, chemists,'metallurgists, clerical employees of the engineering -department andany supervisory employees with authority to hire, promote,'discharge,effectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret 'ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National,Labor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby. ,DIRECTED that, as part of the investigation to ascertain represenfaCompany (Dickson Gun Plant), Houston, Texas, an election bysecret ballot shall be conducted as early as possible, but not later thanMatter of Chrysler Corpo7 ation,37 N. L R. B 877 ;Matter of Chrysler Corporation,42 N. L. R.B. 1145 HUGHES TOOL COMPANY551thirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Sixteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by United Steelworkers of America, LocalsNos. 1742 and 2457, affiliated with the Congress of Industrial Organ-izations, or by Independent Metal Workers Union, Locals Nos. 1 and2, for the purposes of collective bargaining, or by neither.